Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, drawn to an oligonucleotide-loaded amphiphilic micelle, said micelle being co-assembled from (1) a first amphiphilic polymer comprising a hydrophobic polymer covalently coupled to an oligonucleotide; (2) a second amphiphilic polymer; and (3) an optional hydrophobic homopolymer or hydrophobic small molecule, wherein said micelle has an outer surface density of hydrophilic polymer in the range of from 1x1012 to 3x1014 hydrophilic polymer/cm2, classified in CPC A61K 2039/55561.

II.	Claims 9-13, drawn to an amphiphilic peptide-loaded micelle, said micelle being co-assembled from (1) a first amphiphilic polymer comprising a hydrophobic polymer coupled to a peptide; (2) a second amphiphilic polymer; and (3) an optional hydrophobic homopolymer or hydrophobic small molecule, wherein said micelle has an outer surface density of hydrophilic polymer in the range of from 1x1012 to 3x1014 hydrophilic polymer/cm2, classified in CPC A61K47/69007.

III.	Claim 14, drawn to a small molecule-loaded amphiphilic micelle, said micelle being co-assembled from (1) an amphiphilic polymer; (2) a small molecule; and optionally, (3) a hydrophobic homopolymer, wherein said small molecule is associated with the micelle through non-covalent interactions, and wherein said micelle has an outer surface density of hydrophilic polymer in the range of from 1x1012 to 3x1014 hydrophilic polymer/cm2, classified in CPC A61K 9/107.

12 to 3x1014 hydrophilic polymer/cm2, classified in C12N 2320/32.

V.	Claim 16, drawn to a method of detecting the presence of a target polynucleotide in a subject or a tissue sample obtained from a subject, said method comprising contacting the target polynucleotide with an oligonucleotide-loaded micelle, said oligonucleotide-loaded micelle being co-assembled from (1) a first amphiphilic polymer covalently coupled to the oligonucleotide; (2) a second amphiphilic polymer; and (3) an optional hydrophobic homopolymer or hydrophobic small molecule, wherein said micelle has an outer surface density of hydrophilic polymer in the range of from 1x1012 to 3x1014 hydrophilic polymer/cm2, and wherein the oligonucleotide is complementary to and hybridizes to at least a portion of the target polynucleotide, classified in CPC A61K 49/0082.

VI.  Claims 17-20, drawn to a method for inhibiting expression of a gene product encoded by a target polynucleotide, said method comprising contacting a target polynucleotide with 12 to 3x1014 hydrophilic polymer/cm2, and wherein the oligonucleotide is complimentary to and hybridizes to at least a portion of the target polynucleotide, classified in CPC A61K 48/0091.

The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, and effect.  Group I is directed to an oligonucleotide-loaded amphiphilic micelle.  By contrast, Groups II and III lack this feature.  Group II is directed to an amphiphilic peptide-loaded micelle.  By contrast, Groups I and III lack this feature.  Group III is directed to a small molecule-loaded amphiphilic micelle.  By contrast, Groups I and II lack this feature.  Thus, the inventions as claimed have a materially different design, mode of operation, function, and effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV-VI are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually 
Inventions (I-III) and (IV-VI) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant cased, the product as claimed can be used in a materially different process of using that product.  Specifically, the micelles can be used to deliver material to non-biological matter. 
	
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Rejoinder Notice
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship Notice
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 217-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
Mar 12, 2021